

FIRST AMENDMENT TO REVOLVING CREDIT AND SECURITY AGREEMENT
First Amendment to Revolving Credit and Security Agreement, dated the 10th day
of December, 2015, by and among Zochem Inc., a corporation incorporated pursuant
to the Canada Business Corporations Act (the “Borrower”), the Guarantors (as
defined in the Credit Agreement (as hereinafter defined)), the financial
institutions which are now or which hereafter become a party hereto
(collectively, the “Lenders” and individually a “Lender”) and PNC Bank, National
Association (“PNC”), as agent for the Lenders (PNC, in such capacity, the
“Agent”) (the "First Amendment").
W I T N E S S E T H:
WHEREAS, the Borrower, the Guarantors party thereto, the Lenders party thereto,
and the Agent entered into that certain Revolving Credit and Security Agreement,
dated April 29, 2014, (as amended, modified, supplemented or restated from time
to time, the "Credit Agreement"), pursuant to which, among other things, the
Lenders and the Agent agreed to extend credit to the Borrower; and
WHEREAS, the Borrower and the Guarantors desire to amend certain provisions of
the Credit Agreement and the Agent and the Lenders desire to permit such
amendments pursuant to the terms and conditions set forth herein.
NOW, THEREFORE, in consideration of the premises contained herein and other
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and intending to be legally bound hereby, the parties hereto agree
as follows:
1.All capitalized terms used herein which are defined in the Credit Agreement
shall have the same meaning herein as in the Credit Agreement unless the context
clearly indicates otherwise.
2.    Section 1.1 of the Credit Agreement is hereby amended by inserting the
following defined term in the appropriate alphabetical order:
“Cash Collateralize” means to pledge and deposit with or deliver to the Agent,
for the benefit of the Issuer and the Lenders, as collateral for the Maximum
Undrawn Amount for the outstanding Letters of Credit, cash or deposit account
balances pursuant to documentation satisfactory to Agent and the Issuer (which
documents are hereby consented to by the Lenders). Such cash collateral shall be
maintained in blocked, interest-bearing deposit accounts at the Agent.


3.    The definition of "Collateral" contained in Section 1.1 of the Credit
Agreement is hereby amended by: (1) deleting the "and" at the end of subsection
(h); (2) deleting the "." at the end of subsection (i) and inserting in its
stead "; and"; and (3) inserting the following new subsection (j):
(j)
any cash collateral referred to in the definition of Cash Collateralize or in
Section 3.2 hereof.



4.    Section 2.11 of the Credit Agreement is hereby deleted in its entirety and
in its stead is inserted the following:
(a)
Borrower may request Agent to issue or cause the issuance of a Letter of Credit
by delivering to Agent at the Payment Office, prior to 12:00 p.m., at least five
(5) Business Days’ prior to the proposed date of issuance, Agent’s form of
Letter of Credit Application (the “Letter of Credit Application”) completed to
the satisfaction of Agent; and, such other certificates, documents and other
papers and information as Agent may reasonably request. Borrower also has the
right to give instructions and make agreements with respect to any application,
any applicable letter of credit and security agreement, any applicable letter of
credit reimbursement agreement and/or any other applicable agreement, any letter
of credit and the disposition of documents, disposition of any unutilized funds,
and to agree with Agent upon any amendment, extension or renewal of any Letter
of Credit.



(b)
Each Letter of Credit shall, among other things, (i) provide for the payment of
sight drafts, other written demands for payment, or acceptances of usance drafts
when presented for honour thereunder in accordance with the terms thereof and
when accompanied by the documents described therein and (ii) have an expiry date
not later than twenty-four (24) months after such Letter of Credit’s date of
issuance and in no event later than the last day of the Term. Notwithstanding
the foregoing, the expiry date of a Letter of Credit may be up to one (1) year
later than the last day of the Term if the Loan Parties Cash Collateralize each
such Letter of Credit having an expiry date later than the last day of the Term
on or before the thirtieth (30th) day prior to the last day of the Term. Each
standby Letter of Credit shall be subject either to the Uniform Customs and
Practice for Documentary Credits as most recently published by the International
Chamber of Commerce at the time a Letter of Credit is issued (the “UCP”) or the
International Standby Practices (International Chamber of Commerce Publication
Number 590) (the “ISP98 Rules”), or any subsequent revision thereof at the time
a standby Letter of Credit is issued, as determined by Agent, and each trade
Letter of Credit shall be subject to the UCP.



(c)
Agent shall use its reasonable efforts to notify Lenders of the request by
Borrower for a Letter of Credit hereunder.



(d)
If the Issuer has honored any full or partial drawing request under any Letter
of Credit and such drawing has resulted in an Letter of Credit Borrowing, or
(ii) if, on the last day of the Term, any Letter of Credit for any reason
remains outstanding, Borrower shall immediately Cash Collateralize the Maximum
Undrawn Amount of all outstanding Letters of Credit. Borrowers hereby grant to
Agent, for the benefit of the Issuer and the Lenders, a security interest in all
cash collateral pledged pursuant to this Section or otherwise under this
Agreement.



5.    The second (2nd) paragraph of Section 3.2 of the Credit Agreement is
hereby deleted in its entirety and in its stead is inserted the following:
On demand upon (i) the occurrence and during the continuance of an Event of
Default or (ii) the expiration of the Term or any other termination of this
Agreement, Borrower will cause cash to be deposited and maintained in an account
with Agent, as cash collateral, in an amount equal to one hundred five percent
(105%) of the Maximum Undrawn Amount of all outstanding Letters of Credit, and
the Borrower hereby irrevocably authorizes Agent, in its discretion, on the
Borrower’s behalf and in the Borrower’s name, to open such an account and to
make and maintain deposits therein, or in an account opened by the Borrower, in
the amounts required to be made by the Borrower, out of the proceeds of
Receivables or other Collateral or out of any other funds of the Borrower coming
into any Lender’s possession at any time. Agent will invest such cash collateral
(less applicable reserves) in such short-term money-market items as to which
Agent and the Borrower mutually agree and the net return on such investments
shall be credited to such account and constitute additional cash collateral. The
Borrower may not withdraw amounts credited to any such account except upon the
occurrence of all of the following: (x) payment and performance in full of all
Obligations, (y) expiration of all Letters of Credit and (z) termination of this
Agreement.
6.    Article 15 of the Credit Agreement is hereby amended by adding the
following Section 15.20
15.20 Power of Attorney.


THE BORROWER ACKNOWLEDGES AND AGREES THAT (A) THIS AGREEMENT CONTAINS ONE OR
MORE PROVISIONS AUTHORIZING THE AGENT OR OTHER PERSONS, AS APPLICABLE (THE AGENT
AND SUCH OTHER PERSONS, ACTING IN SUCH CAPACITY, ARE EACH AN "AUTHORIZED
PERSON"), TO ACT AS THE BORROWER'S ATTORNEY-IN-FACT OR AGENT (COLLECTIVELY THE
"POWER OF ATTORNEY"); (B) THE PURPOSE OF THE POWER OF ATTORNEY IS TO GIVE EACH
AUTHORIZED PERSON BROAD POWERS TO TAKE ANY ACTION WHICH ANY AUTHORIZED PERSON
MAY DEEM NECESSARY OR ADVISABLE TO ACCOMPLISH THE PURPOSES HEREOF AND OTHERWISE
ACT IN THE NAME OF THE BORROWER; (C) THE POWER OF ATTORNEY IS COUPLED WITH AN
INTEREST AND, AS SUCH, ANY AUTHORIZED PERSON, IN EXERCISING ANY OF ITS RIGHTS
UNDER THE POWER OF ATTORNEY IS NOT A FIDUCIARY OF THE BORROWER; (D) ANY
AUTHORIZED PERSON MAY EXERCISE ANY OF ITS RIGHTS UNDER THE POWER OF ATTORNEY FOR
THE SOLE BENEFIT OF SUCH AUTHORIZED PERSON, WITHOUT REGARD TO THE INTERESTS OF
THE BORROWER; (E) THE POWER OF ATTORNEY SHALL IN NO WAY BE CONSTRUED AS TO
BENEFIT THE BORROWER; (F) NO AUTHORIZED PERSON SHALL HAVE ANY DUTY TO EXERCISE
ANY POWERS GRANTED BY THE POWER OF ATTORNEY FOR THE BENEFIT OF THE BORROWER OR
IN THE BORROWER'S BEST INTEREST; (G) NO AUTHORIZED PERSON SHALL HAVE ANY DUTY OF
LOYALTY TO THE BORROWER; (H) EACH AUTHORIZED PERSON SHALL, TO THE EXTENT
EXERCISABLE, EXERCISE ANY AND ALL POWERS GRANTED BY THE POWER OF ATTORNEY SOLELY
FOR THE BENEFIT OF SUCH AUTHORIZED PERSON; (I) ANY RIGHTS THE BORROWER MAY HAVE
UNDER 20 PA.C.S. §§ 5601 - 5612, AS AMENDED (THE "POA ACT") ARE HEREBY FOREVER
WAIVED AND RELINQUISHED; (J) WITHOUT LIMITING THE GENERALITY OF THE FOREGOING,
(i) THE POWER OF ATTORNEY SHALL NOT BE CONSTRUED IN ACCORDANCE WITH THE
PROVISIONS OF THE POA ACT, AND (ii) NO AUTHORIZED PERSON SHALL HAVE ANY OF THE
DUTIES DESCRIBED IN 20 PA.C.S. § 5601.3(B); (K) THE POWER OF ATTORNEY IS
IRREVOCABLE; AND (L) THE BORROWER HAS READ AND UNDERSTANDS THE POWER OF
ATTORNEY. ALL POWER OF ATTORNEY GRANTED UNDER THIS AGREEMENT SHALL ONLY BE
EXERCISABLE BY AN AUTHORIZED PERSON IN ACCORDANCE WITH THE TERMS, CONDITIONS AND
PROVISIONS OF THIS AGREEMENT.


7.    The provisions of Sections 2 through 6 of this First Amendment shall not
become effective until the Agent has received the following items, each in form
and substance acceptable to the Agent and its counsel:
(a)    this First Amendment, duly executed by the Borrower, the Guarantor, the
Lenders, and the Agent;
(b)    payment by the Borrower of all fees and expenses owed to the Agent and
the Agent's counsel in connection with this First Amendment; and
(c)    such other documents as may be reasonably requested by the Agent.
8.    The Loan Parties hereby reconfirm and reaffirm all representations and
warranties, agreements and covenants made by and pursuant to the terms and
conditions of the Credit Agreement, except as such representations and
warranties, agreements and covenants may have heretofore been amended, modified
or waived in writing in accordance with the Credit Agreement or as set forth in
this First Amendment and except any such representations or warranties made as
of a specific date or time, which shall have been true and correct in all
material respects as of such date or time.
9.    The Loan Parties acknowledge and agree that each and every document,
instrument or agreement which at any time has secured payment of the Obligations
including, but not limited to, the Credit Agreement, the General Security
Agreement, the Guaranty, the Pledge Agreement and the IP Security Agreement
continue to secure prompt payment when due of the Obligations.
10.    The Loan Parties hereby represent and warrant to the Lenders and the
Agent that (i) the Loan Parties have the legal power and authority to execute
and deliver this First Amendment; (ii) the officers of the Loan Parties
executing this First Amendment have been duly authorized to execute and deliver
the same and bind the Loan Parties with respect to the provisions hereof; (iii)
the execution and delivery hereof by the Loan Parties and the performance and
observance by the Loan Parties of the provisions hereof and of the Credit
Agreement and all documents executed or to be executed therewith, do not violate
or conflict with the organizational documents of the Loan Parties or any law
applicable to the Loan Parties or result in a breach of any provision of or
constitute a default under any other agreement, instrument or document binding
upon or enforceable against the Loan Parties and (iv) this First Amendment, the
Credit Agreement and the documents executed or to be executed by the Loan
Parties in connection herewith or therewith constitute valid and binding
obligations of the Loan Parties in every respect, enforceable in accordance with
their respective terms.
11.    The Loan Parties represent and warrant that (i) no Event of Default
exists under the Credit Agreement, nor will any occur as a result of the
execution and delivery of this First Amendment or the performance or observance
of any provision hereof; and (ii) they presently have no claims or actions of
any kind at law or in equity against the Lenders, the Agent or the Issuer
arising out of or in any way relating to the Credit Agreement or the Other
Documents.
12.    Each reference to the Credit Agreement that is made in the Credit
Agreement or any other document executed or to be executed in connection
therewith shall hereafter be construed as a reference to the Credit Agreement as
amended hereby.
13.    The agreements contained in this First Amendment are limited to the
specific agreements contained herein. Except as amended hereby, all of the terms
and conditions of the Credit Agreement and the Other Documents shall remain in
full force and effect. This First Amendment amends the Credit Agreement and is
not a novation thereof.
14.    This First Amendment may be executed in any number of counterparts and by
the different parties hereto on separate counterparts each of which, when so
executed, shall be deemed to be an original, but all such counterparts shall
constitute but one and the same instrument.
15.    This First Amendment shall be governed by, and shall be construed and
enforced in accordance with, the Laws of the Commonwealth of Pennsylvania
without regard to the principles of conflicts of law thereof. The Loan Parties
hereby consent to the jurisdiction and venue of any federal or state court
located in the Commonwealth of Pennsylvania with respect to any suit arising out
of or mentioning this First Amendment.
[INTENTIONALLY LEFT BLANK]
IN WITNESS WHEREOF, and intending to be legally bound, the parties hereto, have
caused this First Amendment to be duly executed by their duly authorized
officers on the day and year first above written.
 
 
BORROWER:


Zochem Inc.




By:
/s/ Robert D. Scherich
 
Name: Robert D. Scherich
 
Title: Vice President and Chief Financial Officer
 
 




GUARANTOR:


Horsehead Holding Corp.




By:
/s/ Robert D. Scherich
 
Name: Robert D. Scherich
 
Title: Vice President and Chief Financial Officer



 
 
AGENT AND LENDERS:


PNC Bank National Association, as Agent and as Lender




By:
/s/ Douglas Hoffman
 
Name: Douglas Hoffman
 
Title: Vice President



ACKNOWLEDGMENT




STATE/COMMONWEALTH OF ___________________    )
            )    SS:
COUNTY OF _________________            )
On this, the ____ day of December, 2015, before me, a Notary Public, the
undersigned officer, personally appeared ________________, who acknowledged
himself/herself to be the ______________ of Zochem, Inc., a corporation
incorporated pursuant to the Canada Business Corporations Act (the "Company"),
and that he/she as such officer, being authorized to do so, executed the
foregoing document for the purposes therein contained by signing the name of the
Company as such officer.


IN WITNESS WHEREOF, I hereunto set my hand and official seal.






______________________________
Notary Public




My Commission Expires:


ACKNOWLEDGMENT




STATE/COMMONWEALTH OF ___________________    )
            )    SS:
COUNTY OF _________________            )
On this, the ____ day of December, 2015, before me, a Notary Public, the
undersigned officer, personally appeared ________________, who acknowledged
himself/herself to be the ______________ of Horsehead Holding Corp., a Delaware
corporation (the "Company"), and that he/she as such officer, being authorized
to do so, executed the foregoing document for the purposes therein contained by
signing the name of the Company as such officer.


IN WITNESS WHEREOF, I hereunto set my hand and official seal.






______________________________
Notary Public




My Commission Expires:




